EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Stephen Schott on February 11, 2022.
The application has been amended as follows: 
Claim 1, "the first conductive, planar patch" in line 8; "the first conductive, planar patch" in lines 8-9; "the first conductive, planar patch" in lines 11-12; and "the first conductive, planar patch" in lines 12-14.
Claim 5, "the first conductive, planar patch" in line 3.
Claim 7, "the first conductive, planar patch" in lines 1-2.
Claim 8, "the first conductive, planar patch" in line 1. 
Claim 9, "the first conductive, planar patch" in line 1.
Claim 10, "the first conductive, planar patch" in line 1.
Claim 11, "the first conductive, planar patch" in line 1.
Claim 12, "the first conductive, planar patch" in lines 1-2 and "the first conductive, planar patch" in line 2.
Claim 13, "first conductive, planar patch" in line 2.
Claim 17, "claim 1[[4]]," and "the second conductive patch" in lines 1-2.
Claim 21, "the first conductive, planar patch" in lines 1-2.
Terminal Disclaimer
The terminal disclaimer filed on January 26, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,861,990 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
For claim 1, the closest prior art of record is Joannou (US 4,886,526).  Joannou fails to teach or fairly suggest “a first conductive, planar patch adhesively attached to the conductive screen first side, …wherein the first conductive, planar patch is a separate and distinct element from the conductive screen and a second conductive patch applied to an opposite side of the conductive screen, and a conductive second patch applied to an opposite side of the conductive screen, wherein the second conductive patch is in electrical contact with the first conductive, planar patch; wherein the second conductive patch is adhesively connected to the first conductive, planar patch through gaps in the conductive screen.”  Additionally, it would not have been obvious to one of ordinary skill in the art at the effective filing date to provide the first conductive, planar patch and the second conductive patch as configured and described in claim 1 at lines 6-14 because none of the prior art of record suggests modifications for the configuration.  Accordingly, claims 1-13, 17, 18, and 21 are allowed.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        March 4, 2022